Citation Nr: 1328181	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  12-10 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals, right great toe fracture and, if so, whether entitlement to service connection is warranted.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder (MDD), and anxiety disorder not otherwise specified (NOS).

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from June 1984 to April 1987, along with additional periods of service in the Army National Guard to include (in relevant part to the instant claims) a period of active duty for training in June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The January 2012 rating decision, in part, reopened the Veteran's right great toe claim and denied it on the merits.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92; Wakeford v. Brown, 8 Vet. App. 237 (1995) (noting that VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  Thus, the issue on appeal has been characterized as shown above.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.



FINDINGS OF FACT

1.  A January 1988 rating decision denied the Veteran's claim for service connection for residuals, right great toe fracture on the basis that x-rays and the other evidence of record showed no abnormality or residuals of the in-service fracture.  

2.  Evidence received since the January 1988 rating decision raises a reasonable possibility of substantiating the Veteran's claim for service connection for right great toe. 

3.  The preponderance of the evidence is against finding that the Veteran has residuals of his in-service right great toe fracture or an otherwise related disability to a disease, injury, or event in service.

4.  The preponderance of the evidence is against finding that the Veteran has an acquired psychiatric disorder that is etiologically related to a disease, injury, or event in service.

5.  The preponderance of the evidence is against finding that the Veteran has a left shoulder disability that is etiologically related to a disease, injury, or event in service.

6.  An active diagnosis of psychosis is not shown by the probative evidence of record to have developed within two years of separation from active duty service and the Veteran does not currently have such a diagnosis.


CONCLUSIONS OF LAW

1.  The January 1988 rating decision that denied the claim for entitlement to service connection for residuals, right great toe fracture, is final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1987).

2.  Evidence received since the January 1988 rating decision is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The Veteran has no residuals of a right great toe fracture or other related disability that was incurred in or aggravated by his military service.  38 U.S.C.A. 
§§ 1101, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

4.  An acquired psychiatric disorder was not incurred in or aggravated by service, and a psychosis may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

5.  A left shoulder disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

6.  The criteria for service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702 have not been met.  38 U.S.C.A. §§ 1702, 5107 (West 2002); 38 C.F.R. § 3.384 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in July 2011 and November 2011 fully satisfied the duty to notify provisions for the first three claims on appeal.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The July 2011 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that with regard to matters that involve a request to reopen a previously denied claim for service connection based upon the receipt of new and material evidence, in addition to providing notice of the evidence and information that is necessary to establish entitlement to service connection, VA must first notify a claimant of the evidence and information that is necessary to reopen the claim.  To that end, the Court determined that in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then send a notice letter to the Veteran that explains the meaning of both "new" and "material" evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  Id.  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's right great toe claim.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.  

Pertinent to the Veteran's claim of entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702, the Board notes that the aforementioned VCAA letters failed to address such claim.  This being the case, the VCAA notice as relevant to such issue was defective.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has previously held that any notice error was presumed prejudicial and must result in reversal unless VA showed that the error did not affect the essential fairness of the adjudication by demonstrating that the essential purpose of the notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  However, the United States Supreme Court (Supreme Court) reversed that decision based on a finding that the Federal Circuit's framework for harmless-error analysis was too rigid and placed an unreasonable evidentiary burden upon VA.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Supreme Court held that a mandatory presumption of prejudicial error in every instance of defective notice was inappropriate and that determinations concerning harmless error should be made on a case-by-case basis.  Id.

In the instant case, the Veteran and his representative have not identified any deficiency in notice that would compromise a fair adjudication of the claim.  Nevertheless, the Board has considered whether the lack of notice provided to the Veteran resulted in prejudicial error.

In this regard, the Board observes that, although the Supreme Court reversed the presumptive prejudice framework set forth in Sanders, it did not find fault with the analysis for determining whether a VCAA notice error affected the essential fairness of the adjudication.  Accordingly, where there is a defect in the content of VCAA notice, it may be established that such error did not affect the essential fairness of the adjudication by showing that the essential purpose of the notice was not frustrated.  See Sanders v. Nicholson,  487 F.3d at 889.  Such a showing may be made by demonstrating, for example, (1) that the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) that the benefit could not be awarded as a matter of law.  Id.

In this case, the evidence of record reflects that a reasonable person could have been expected to understand what was needed to support the Veteran's claim of entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702 based on notice that was provided to him during the course of his appeal.  Specifically, the January 2012 rating decision and the April 2012 statement of the case informed the Veteran that a determination of service connection under 38 U.S.C.A. § 1702 is for the purpose of providing eligibility for hospital and medical treatment for Veterans of World War II, Korean Conflict, Vietnam era, or Gulf War Veterans who develop an active psychosis or any active mental illness during or within two years from the date of separation from such service or within two years of the end of the war period, whichever is earlier.  The Veteran was further advised that his claim was denied as he was discharged in April 1987, after serving during a Peacetime period and a psychosis/mental illness was first diagnosed in 1997.  As such, the claim was denied.

For the foregoing reasons, the Board finds that VA's failure to provide the Veteran with adequate VCAA notice with respect to the issue of entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702 did not affect the essential fairness of the adjudication of his claim and, therefore, such error is harmless.  Accordingly, the Board finds that VA has satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private treatment records identified by the Veteran have been obtained, to include records from the Vet Center, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant. As such, the Board finds that the evidence of record is sufficient to adjudicate the Veteran's claims.  

With respect to the Veteran's claim for service connection for an acquired psychiatric disorder and entitlement to service connection for treatment purposes for psychosis, the Board recognizes that assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  In this case, the Board notes that the Veteran was provided VA examinations in April 2012 and January 2013, with an addendum opinion provided in February 2013.  The April 2012 VA examiner concluded that the Veteran's PTSD was caused by his reported in-service stressors and that his MDD was secondary to his PTSD.  By contrast, the January 2013 VA examiner concluded that the Veteran's PTSD was due to his reported witnessing of the deaths of other soldiers during "iran-contra" operations, but not due to a blow to the head from a rocket launcher.  In a February 2013 addendum, the examiner noted treatment in March 1987 in service for mild anxiety, but stated that the diagnosis of adjustment disorder indicated that the psychiatric problems were anticipated to last for less than six months and it was less likely than not that the current PTSD was related to the March 1987 adjustment disorder diagnosis or associated problems.  These opinions were based on review of the evidence of record and the Veteran's contentions.  Based on the foregoing, the Board finds the January 2013 VA examination report, including the February 2013 addendum, to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims.   See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to the Veteran's right great toe claim, the Veteran was afforded a VA examination in December 2011.  The examiner diagnosed right proximal phalanx fracture, healed.  In addition, x-rays showed bilateral mild degenerative arthritis of the metatarsal-phalangeal joint, left greater than right.  The examiner concluded that it was less likely as not that the Veteran's right foot complaints were caused by or the result of his active service.  The opinion was based on review of the claims file, consideration of the Veteran's contentions, diagnostic testing, and physical examination.  As such, the Board finds the December 2011 VA examination report to be thorough, complete, and sufficient basis upon which to base a decision with respect to the Veteran's right great toe claim.  See id.

As to the Veteran's left shoulder claim, the Board concludes an examination is not needed.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of: (1) a current disability; (2) an in-service event, injury, or disease; and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be discussed in greater detail below, the Board believes that there is no credible evidence suggesting an association between any alleged current left shoulder disability and any event, injury, or disease in service.  Specifically, there is no evidence of a competent in-service diagnosis of a left shoulder disability; no credible evidence of continuity of symptomatology from service; no competent evidence of a current left shoulder disability; and no competent and credible evidence otherwise linking any current claimed left shoulder disability and the Veteran's military service.  Thus, VA is not required to provide the Veteran with a VA examination in conjunction with this claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

New and Material Evidence

The Veteran claims that he should be service connected for residuals of his right great toe fracture incurred during his military service.          

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2012).  The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302(a) (2012).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2012).

As noted above, in a January 1988 rating decision, the RO denied service connection for a fractured right great toe, finding that there was no evidence of abnormality or residuals.  There is no correspondence of record expressing disagreement with the denial of service connection during the appellate time period.  Therefore, the January 1988 rating decision is final.  See 38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1987).

As a result, a claim of service connection for residuals of a right great toe fracture may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

At the time of the January 1988 rating decision, the record included service treatment records, the Veteran's claim that he suffered intermittent pain in the right great toe since the fracture, and a September 1987 VA examination report that included contemporaneous x-rays.  The service treatment records showed that in February 1986 the Veteran incurred a fracture of the right great toe, specifically the medial aspect of the proximal phalanx at the distal interphalangeal joint and extending into the joint space.  In September 1986, the Veteran discussed his past right great toe fracture, but reported no sequelae.  Contemporaneous examination was normal.  At the time of the Veteran's February 1987 separation examination, he reported a history of a fractured right great toe, with subsequent occasional sharp pain of brief duration.  Contemporaneous medical examination of the lower extremities was normal.  In March 1987, the Veteran sought treatment for pain in the right great toe, although the comments indicated that the primary complaint was pain in the "second digit of the right foot" with the resulting notation that the "toe is very blue and swollen."  The assessment was a bruise.

The Veteran was afforded a VA examination in September 1987.  At that time, the Veteran reported occasional foot discomfort.  The examiner discussed the February 1986 right great toe injury and the Veteran reported that by two to three months after the injury it was feeling "pretty good" and that thereafter it had been "okay" except for some occasional discomfort.  His current warehouse job aggravated his symptoms, but he remained able to perform his job in a satisfactory manner.  The Veteran had not sought treatment for his right great toe in the previous year.  He remained able to operate a car and estimated that he could walk two to three miles without difficulty.  On examination, the Veteran had good heel and toe walking strength.  The Veteran's feet appeared normal and there were no noted problems on examination.  X-rays were ordered, but the diagnosis was history of fracture of right big toe without apparent sequelae other than occasional mild discomfort.

The resulting September 1987 x-rays of the right foot were normal with no apparent acute or old fractures or destructive lesions.  The impression was a normal right foot.

Again, the Veteran claims he has current residuals of his in-service right great toe fracture.  For evidence to be new and material in this matter, it would have to tend to show that the Veteran has current residuals of that fracture.  The Board finds the evidence received since the January 1988 rating decision does.

In that regard, in an August 2011 statement the Veteran claimed that he was currently receiving treatment for residuals of his right great toe fracture and "that the treating physician identified the condition as related to his previously broken toe."  In other statements, the Veteran has reported current symptoms include more regular and greater levels of pain and a snapping of the right great toe.

Pursuant to the Court's recent holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that the Veteran's contentions that his VA treatment provider has attributed his current right great toe symptoms to his in-service fracture and the Veteran's reports of worsening pain and onset of snapping, at the very least, raise a reasonable possibility of substantiating the claim and constitute new and material evidence sufficient to reopen the Veteran's right great toe claim.

Having reopened the claim, the Board will now evaluate that claim on the merits.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2012).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002 & Supp. 2012); 38 C.F.R. § 3.6(a) (2012).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002 & Supp. 2012).  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309 (2012).

The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 do not apply to ACDUTRA or INACDUTRA service.  Id; see also Acciola v. Peake, 22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith, 24 Vet. App. at 47.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.

With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48.

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis and psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).  

In the instant case, however, there is no presumed service connection because arthritis of the right great toe, left shoulder arthritis, or psychosis was not medically diagnosed within one year of discharge from active service and such presumption is not applicable to periods of ACDUTRA.  In addition, the claim file does not include a physical psychiatric examination report at the onset of the Veteran's June 1990 ACDUTRA period when he incurred an injury when a TOW missile launcher struck him in the back of the head and which he claims caused his current PTSD and left shoulder problems.  Thus, the presumption of soundness and presumption of aggravation are not for application in this situation where the claimed injury occurred during ACDUTRA and the evidence does not indicate that a medical examination was made at the start of the relevant period of ACDUTRA.  As discussed above and in greater detail below, the Veteran does not contend that his right great toe problems are the result of disease or injury incurred during periods of ACDUTRA or INACDUTRA.  Therefore, the Board will consider each of the claims solely on a direct basis.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).


Residuals of Right Great Toe Fracture

Having determined that the Veteran's right great toe claim is reopened, the Board must next determine whether it will be prejudicial to the Veteran for the Board to address the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Here, the Board may proceed to adjudicate the merits of the claim of entitlement to service connection without prejudicing the Veteran because the RO reopened and adjudicated the merits of the claim in the prior January 2012 rating decision, the subsequent statement of the case, and multiple subsequent supplemental statements of the case.  Bernard, 4 Vet. App. at 394 (noting that where Board proceeds to merits of a claim that the RO has not previously considered, the Board must determine whether such action prejudices the Veteran); see also VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  Thus, the Board is addressing a question already considered by the RO.  Therefore, there is no risk of prejudice to the Veteran.  Bernard, 4 Vet. App. at 394.

As noted above, the Veteran alleges that he suffers from residuals of his in-service right great toe fracture.

The Veteran's service treatment records and September 1987 VA examination report and x-rays findings have been discussed above.

In July 2011, the Veteran sought treatment for his right great toe at which time he reported that about a year before he had experienced a pop in the great toe and from that time had felt pain in the toe and a growing bruise on the right side of the toe.  He reported increased pain with weather changes.  The assessment was right great toe pain affecting the gait, and the Veteran was referred to podiatry.  

In addition to the Veteran's August 2011 statement regarding his VA physician's opinion as to the etiology of his current right great toe symptoms, in another August 2011 statement the Veteran stated that his right great toe started hurting during active service and that he now experienced pain at rest, intermittent snapping, and a growing bruise under the toe nail.

In September 2011, the Veteran was assessed with possible arthritis at the interphalangeal joint of the right hallux.  On examination in November 2011, the Veteran had pain on range of motion of the proximal interphalangeal joint on the right hallux.  The diagnosis of possible arthritis was continued.

The Veteran was afforded a VA examination in December 2011.  The examiner noted review of the claims file and a diagnosis of right proximal phalanx fracture, healed.  The examiner discussed the Veteran's February 1986 fracture, the September 1986 notation of no associated sequelae, the February 1987 report of occasional pain of brief duration, and the July 2011 diagnosis of possible arthritis at the interphalangeal joint of the right hallux.  At that time, the Veteran speculated that the fracture had not healed correctly and indicated that he could feel weather changes in the toe.  His toe pain had increased over the previous 1.5 years and he claimed to limp due to this and the resulting effects on his knee and hip.  The Veteran described the pain as burning and aggravated by stairs, walking, weather changes, and pressure on the toe.  On examination, the Veteran had an antalgic gait that the examiner described as "an odd peg leg type ambulation with internal rotation of foot and entire leg."  Diagnostic testing showed evidence of bilateral degenerative arthritis of the metatarsal-phalangeal joint, left greater than right.  As to the examination findings, the examiner commented, "[t]he antalgic gait was not consistent with altered mechanics associated with a great toe condition.  The palpation revealed pain out of proportion with exam.  Strength testing was not reliable due to questionable effort."  Based on the subjective evidence of record, documentation, and objective findings, the examiner concluded that the current complaints were less likely as not caused by or a result of active service.  As to rationale, the examiner noted that there was no nexus established and no evidence of traumatic changes or malunion.

In March 2012, the Veteran reported ongoing problems with his right great toe since 1986, with worsening symptoms in the previous five years.  During another March 2012 treatment visit, the Veteran stated that his symptoms had worsened over the past three years.  The assessment was right great toe pain with normal x-rays and examination.  The record indicated that there was no surgical intervention for the pain the Veteran was describing.

Thus, there is conflicting evidence as to whether the Veteran has arthritis of the right great toe.  On the one hand, the December 2011 VA examiner noted that x-rays showed bilateral degenerative arthritis of the metatarsal-phalangeal joint, left worse than right.  By contrast, the March 2012 VA treatment record indicated that the Veteran's x-rays of the right great toe were normal, as was examination of the same toe.  As there is a diagnosis of right great toe arthritis during the appellate time period, however, the Board will consider the requirement of a current disability to have been met.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (finding that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim").  The crucial inquiry, therefore, is whether the Veteran's diagnosed arthritis of the metatarsophalangeal joint is a residual of his in service fracture of the medial aspect of the proximal phalanx at the distal interphalangeal joint.  The Board finds that the preponderance of the evidence indicates that it is not.

In reaching that determination, the Board finds the December 2011 VA examination report of significant probative value.  The examiner's opinions were based on an interview of the Veteran, his reported medical history, review of the medical evidence of record (including x-rays), and physical examination.  Further, a complete and thorough rationale was provided for the opinions rendered.  Specifically, the examiner concluded that it was less likely than not that the Veteran's arthritis of the separate metatarsophalangeal joint was a residual of his in-service fracture of the distal interphalangeal joint.  The examiner discussed the Veteran's in-service fracture and lay contentions, but found no nexus between the arthritis in one joint and the fracture of another joint.  Moreover, the arthritis of the metatarsophalangeal joint was not traumatic in nature.  Thus, the examiner provided multiple bases for the opinion rendered.  The examiner's conclusions are fully explained and consistent with the evidence of record.

The Board has also considered the Veteran's contentions that the diagnosed metatarsophalangeal arthritis of the right great toe is a residual of his in-service distal interphalangeal fracture.  The Veteran certainly can attest to factual matters of which he has first-hand knowledge, such as pain and popping in the right great toe, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Given the Veteran's lack of demonstrated medical expertise and the complexity of attributing arthritis in one joint to a fracture incurred years previously in a wholly different joint, however, the Board concludes that in this case his statements regarding any such link between the diagnosed metatarsophalangeal arthritis and the distal interphalangeal fracture are not competent evidence and significantly outweighed by the December 2011 VA examiner's conclusions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds the Veteran's assertions particularly problematic given that at the time he was diagnosed with arthritis of the metatarsophalangeal joint of the right great toe, he also was diagnosed with arthritis of the metatarsophalangeal joint of the left great toe and, indeed, the arthritis found in the left toe was worse than that in the right toe.  The Veteran's assertions have in no way addressed why the arthritis found in the same joint of both the right and left toe that was worse in the left toe, nevertheless, in the case of the right toe actually was related to some degree to a healed fracture in a separate joint of the same right great toe incurred years earlier.

In addition, the Board has considered the Veteran's August 2011 contention that his VA treatment provider "identified the condition as related to his previously broken toe."  While the Board recognizes that the Veteran is competent to report a contemporaneous medical diagnosis, the Board finds that the Veteran's competence to relate a complex rationale as to the etiology of a current disability is less certain.  See Jandreau, 492 F.3d at 1377.  As the Court has previously noted, "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  As such, the Board finds the Veteran's representations as to opinions related to him by his VA treatment provider to be of extremely limited probative value.

Finally, the Board has considered the arguments of the Veteran's representative that another VA examination is required because, "[i]t is common knowledge that when a person sustains a fracture to a joint that arthritis is most likely to develop in that same area and for the C&P examiner to just dismiss that is surprising."  While the Board appreciates the contentions raised by the Veteran's representative, the Board may not rely on its own unsubstantiated medical conclusions and as such, must rely on an informed medical opinion in order to adjudicate a claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As discussed above, the Board finds the opinions expressed by the December 2011 VA examiner to be thorough, complete, and sufficient on which to base a decision in this case.

While the Board is sympathetic to the Veteran's sincere belief that arthritis of the right metatarsophalangeal joint of the right great toe diagnosed in approximately 2011 is a residual of a distal interphalangeal joint fracture from 1986, the greater weight of the competent evidence of record does not support this contention.  There is no medical evidence supporting the conclusion that the arthritis of the metatarsophalangeal joint of the right great toe is a residual of the in-service fracture of the distal interphalangeal joint of the toe during service.  Indeed, there is medical evidence to the contrary, which the Board finds of significantly greater probative value than his lay contentions as to any such relationship.  In light of the foregoing, the Board finds that the preponderance of the evidence is against granting service connection, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


Acquired Psychiatric Disorder

The Veteran claims that he currently has PTSD and/or other psychiatric disorders due to military service.

PTSD

The Veteran alleges that his currently diagnosed PTSD is the result of multiple in-service stressors.  These include, being shot at with a blow gun on a daily basis by his instructor during Ranger School; either being shot or being shot at by "contras" or "iran-contras" during jungle warfare training or combat operations in Panama; witnessing a U.S. service member being shot by another service member or "iran-contras" during training or combat operations in Panama; and being hit on the head by a TOW missile launcher.    

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2012).

With respect to the Veteran's claims, if the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R.  § 3.304(f)(1) (2012); see also, 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2012).  Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3) (2012).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

In this case, the Veteran's service personnel records document a three week jungle warfare training course in 1985 at the Jungle Operations Training Center (JOTC) in Panama, although his DD 214 does not document any foreign service.  The Veteran's records do not include any evidence of inclusion in combat operations, either in Panama or elsewhere.  In any case, the Veteran's statements regarding his claimed stressors regarding his alleged service in Panama have been so inherently contradictory that the Board is unable to afford them any probative weight.  As noted, the Veteran has argued that the incidents involving "contras" or "iran-contras" shooting at him and the shooting of a fellow service member occurred alternately during jungle warfare training in Panama or secret combat operations in Panama.  For example, a September 2011 VA treatment record indicated, "he also said he was sent to Panama for a mission ('that you would never hear about') where he witnessed several fellow soldiers die (2 by friendly fire)."  In addition, a November 2011 treatment record from the Vet Center stated, "[t]he Veteran served in combat in Panama and observed one of his buddies who was critically injured.  In addition, he was sent to Panama with the understanding that he was on a training mission but obviously was not."  By contrast, shortly thereafter a December 2011 Vet Center treatment record noted, "[h]e then went to Jungle training for three weeks.  He reported that during this training operation they ran into contras and had to fire live rounds.  In addition, one of the men from his company 'lost it' and shot someone from another unit during a training exercise.  This happened right in front of this Vet and he helped care for the man that died from the other company."  In a July 2011 Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD) (VA Form 21-0781), the Veteran claimed that "while stationed in Panama... One of ours took his blank adapter off and loaded live rounds.  He shot one of the OPFOR.  He was hit in the hip area.  10 gauge needles and all the IV we had didn't help.  He screamed and died."  Thus, the Veteran has made contradictory statements regarding whether the claimed stressors occurred in combat or training, whether the injured service member was injured or killed, how many injured individuals were involved, whether the injured were shot by "contras" or fellow service members, and whether the injured was one of his "buddies" or a stranger from another unit.  In light of the inherent contradictions in these statements, the Board cannot determine which, if any, of these statements are accurate and, as such, the statements cannot serve as a basis for confirming the in-service stressors claimed to have occurred during the Veteran's purported service in Panama for training and/or combat purposes.

As to the incident involving blow darts being shot at his head by an instructor during Ranger School, the Veteran's personnel records do not document or otherwise support his contentions that he attended Ranger School.  The personnel records do document completion of basic airborne training and the receipt of a parachutist's badge, but there is no notation of attendance in Ranger School.  As such, the Veteran's claims regarding blow darts by an instructor at Ranger School cannot serve as a basis for granting entitlement to service connection for PTSD.

The Board notes that the claims file also contains multiple VA examination reports, VA medical records, and Vet Center records documenting ongoing treatment for PTSD.  Thus, multiple treating medical professionals have attributed the Veteran's current diagnosis of PTSD to his reports of incidents occurring during training or combat in Panama and involving blow darts from an instructor during Ranger School.  

As noted above, however, the Court has held that a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  The acceptance by one or more medical professionals of the above-claimed stressors, therefore, does not mean the Board is required to grant service connection for PTSD.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described).  The diagnosis, however, must be attributed to a verified in-service stressor.  As discussed above, the Board concludes the preponderance of the evidence simply does not verify the alleged Panama and Ranger School incidents occurred.

That said, the evidence of record does support that the Veteran's final claimed stressor occurred.  The Veteran's service treatment document that in June 1990 he was involved in an accident while he was riding in the back of a Humvee, where a TOW missile launcher hit a tree and struck him in the head.  A June 1990 Statement of Medical Examination and Duty Status form indicated that the incident resulted in a muscle strain in the neck and a mild concussion.  A separate Physician's Disability Statement from June 1990 also indicated that the presumption was that the Veteran suffered a "whiplash neck injury."    

The Veteran was afforded a VA examination in April 2012; however, he did not report the above confirmed stressor at that time and it was not noted as a basis for the April 2012 VA examiner's opinion.  As the positive opinion of the April 2012 VA examiner was based solely on the non-confirmed stressors discussed above, it cannot serve as a basis for granting entitlement to service connection.

By contrast, the January 2013 VA examiner specifically considered the Veteran's reported Humvee accident stressor.  The examiner noted the diagnosis of moderate chronic PTSD and did not diagnose the Veteran with any other psychiatric disorder.  In addition, the examiner noted review of the claims file and discussed the June 1990 Humvee accident involving the TOW missile launcher hitting the Veteran in the head.  The examiner concluded, however, that the claimed incident was not a sufficient stressor to warrant the diagnosis of PTSD.  As with previous medical professionals, the examiner noted that the Veteran's other, unverified stressors were sufficient on which to base a diagnosis of PTSD.  Again, however, these claimed stressors cannot serve as a basis for granting entitlement to service connection for PTSD.  As to the Humvee accident, the examiner concluded that it was less likely than not that the Veteran suffered from PTSD as a result of the Humvee accident.  The rationale stated was, "[t]his event, while certainly serious, does not reach the level of sufficiency to cause ptsd."

The Board acknowledges the assertions of the Veteran and his representative that his PTSD is due to being hit on the head with a TOW missile launcher while riding in a Humvee.  Given the Veteran's lack of demonstrated medical expertise, however, the Board ascribes far greater weight to the conclusions of the January 2013 VA examiner.  No other medical professional has linked the Veteran's PTSD to the June 1990 Humvee accident.

In this case, therefore, there is insufficient evidence of record supporting the Veteran's claimed in-service stressors involving combat or training in Panama and treatment by an instructor during Ranger School.  As discussed above, the Veteran's personnel and treatment records do not support these claimed in-service stressors and the Veteran's contradictory statements as to many of the claimed statements further calls into question their veracity.  While the Veteran's final claimed stressor, a June 1990 incident wherein the Veteran was struck in the head by a TOW missile launch tube while riding in a Humvee have been confirmed, the most probative evidence of record is against finding that this stressor is related to the Veteran's currently diagnosed PTSD.  

In summary, the Board finds that the preponderance of the evidence of record does not show that the Veteran has PTSD related to his alleged stressors and, therefore, service-connection is not warranted.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

MDD, Anxiety Disorder NOS, and all other acquired psychiatric disorders

The Board is cognizant that the Veteran's claim of entitlement to service connection for PTSD encompasses all of his psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (noting that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As noted, in addition to PTSD the Veteran has also been diagnosed with MDD and anxiety disorder (NOS).

As to the Veteran's in-service treatment for psychiatric problems, a March 1987 treatment record included an assessment of antisocial behavior, in response to the Veteran's reports of being highly stressed with recent irrational behavior.  The Veteran denied current or past suicidal or homicidal ideation.  The Veteran stated that the main cause for his current stress was legal problems.  The assessment was other life circumstance problems (legal) and adjustment disorder with anxious mood.  The next day, the Veteran reported occupational and legal problems.  The treatment provider indicated that there was no evidence of any major psychopathology and assessed the Veteran with stress management problems, occupational problems, and legal problems.

As discussed above, in June 1990 the Veteran was involved in an accident where a TOW missile launcher hit a tree and struck the Veteran in the head, while he was riding in the back of a Humvee.  The June 1990 Statement of Medical Examination and Duty Status form indicated that the incident resulted in a muscle strain in the neck and a mild concussion.  A separate Physician's Disability Statement from June 1990 also indicated that the presumption was that the Veteran suffered a "whiplash neck injury."  Contemporaneous treatment records included complaints of neck pain and headache, but did not include notations of psychiatric problems.  

In August 1997, the Veteran was referred for evaluation of possible neurologic problems.  The Veteran reported a past diagnosis of attention deficit disorder and current symptoms that included memory problems, concentration problems, and depression.  The treatment note also indicated that the Veteran "has been under a great deal of stress lately and is involved in a legal matter with the army which is not going well for him."  The assessment was attention deficit hyperactivity disorder and possible depression.

A September 1997 letter from a private mental health professional noted that the Veteran had been referred by his employer for symptoms of depression, extreme anger, and concentration problems.  During treatment, the Veteran also reported anxiety, social withdrawal, hopelessness, confusion, concentration problems, and short term memory loss.  In addition, the letter stated that the Veteran "reported his immediate stressors consisted of an ongoing dispute with his National Guard supervisors over benefits due him for his duty, marital dysfunction, and financial problems."  The Veteran contended that he had been diagnosed with Attention Deficit, Combined Type, in 1991.

The Veteran has been receiving ongoing treatment for psychiatric problems through the VA.  In March 2012, the Veteran stated that his depressive symptoms began at age 19, which is approximately the time period in which he entered military service.  His Vet Center records also note chronic depression.

As discussed above, the Veteran was afforded a VA examination in April 2012.  In addition to the above, the examiner concluded that it was at least as likely as not that the Veteran's MDD was proximately due to or the result of his diagnosed PTSD.  The rationale was that the Veteran had no military trauma prior to his exposure to military trauma, only after such trauma.

As also discussed above, the Veteran underwent another VA psychiatric examination in January 2013.  At that time, based on the Veteran's reported symptoms, review of the claims file, and psychiatric evaluation, the examiner concluded that the Veteran's sole current diagnosis was PTSD.  At that time, the Veteran denied meeting with a mental health care provider in 1987 or experiencing any psychiatric symptoms at that time.  

VA also sought an addendum to the January 2013 VA examination report, to allow the examiner to consider whether the Veteran's March 1987 in-service psychiatric treatment was related to his current psychiatric problems.  The examiner noted that the treatment was in response to legal problems that resulted in mild anxiety.  The examiner noted the diagnosis of adjustment disorder, which he indicated "by definition is expected to last less than 6 months or until stressor remits."  As such, the PTSD diagnosed by the examiner in January 2013 was less likely than not related to the adjustment disorder diagnosed in 1987.  While the examiner's opinion only explicitly discussed the possible relationship with the Veteran's PTSD, in context it is clear that the rationale provided would apply to any current psychiatric diagnosis because, as noted above, the diagnosed adjustment disorder was the type that would be expected to resolve in six months or when the stressor was removed.  Moreover, the examiner stated that the psychiatric problems in 1987 were limited to concerns about his then current circumstances (i.e. legal troubles) only.

The Board notes multiple diagnoses of MDD, adjustment disorder NOS, and other psychiatric disorders in the record.  As discussed above, many records specifically attribute diagnoses of PTSD to the Veteran's claimed in-service stressors, but the Board has found his reported stressors to be either less than credible or not to be a basis for PTSD.  The Board notes that no medical professional has explicitly attributed the Veteran's other diagnosed psychiatric disorders to his military service.  Indeed, the only medical opinion specifically addressing the fact has concluded that there is no relationship between the Veteran's psychiatric problems experienced many years after separation from active service and his March 1987 treatment for adjustment disorder.  To the extent that any diagnosis of MDD, anxiety disorder NOS, or other psychiatric disorder was implicitly based on the Veteran's reported in-service stressors involving his training and/or claimed combat operations in Panama or treatment by an instructor during Ranger School, the Board must conclude that the opinions are of no probative value, as they would be based primarily on a history that the Board has deemed not credible.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (holding that reliance on a Veteran's statement renders a medical report incredible if the Board rejects the statements of the Veteran).  

The Veteran's claim that his psychiatric problems are the result of his June 1990 Humvee accident were not made prior to the above diagnoses and the only record explicitly considering this claimed stressor concluded that the Veteran's sole psychiatric diagnosis was PTSD.  As such, service connection for MDD, anxiety disorder NOS, or other psychiatric disorder other than PTSD cannot be granted based on this reported in-service incident.

In summary, there is no credible evidence of MDD, anxiety disorder NOS, or other psychiatric disorder other than PTSD during service and the disorders were not diagnosed until many years after service.  The Veteran's representations as to symptom onset or otherwise linking his current psychiatric disorders other than PTSD to events in service, such as the claimed incident in Panama or during Ranger School are not credible and any implicit medical attribution based on the same is of no probative value.  No medical professional has linked any psychiatric disorder to the Veteran's June 1990 injury from a TOW missile launch tube.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Left Shoulder Disability

The Veteran contends that he has a left shoulder disability as a result of his military service.  Specifically, the Veteran asserts that he incurred a left shoulder injury as a result of being struck by a TOW missile launcher in June 1990 during a period of ACDUTRA.          

The Veteran's service treatment records do not show treatment for or diagnosis of a left shoulder disability or left shoulder problems while in active service.  As discussed above, in June 1990 the Veteran was involved in an accident where a TOW missile launcher hit a tree and struck the Veteran in the head, while he was riding in the back of a Humvee.  The June 1990 Statement of Medical Examination and Duty Status form indicated that the incident resulted in a muscle strain in the neck and a mild concussion.  A separate Physician's Disability Statement from June 1990 also indicated that the presumption was that the Veteran suffered a "whiplash neck injury."  Contemporaneous treatment records included complaints of neck pain and headache, but did not include notations of left shoulder problems.  

After service, VA treatment records do not include treatment specifically for left shoulder problems.  In July 2011, the Veteran complained of pain in many areas of his body, which was normal for him.  During periods of anxiety, he felt as though there was pressure in his entire chest, abdomen, shoulders, and upper body.  In March 2012, the Veteran reported pain in the last month in his head, arms, legs, neck, and shoulders.  

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran has a left shoulder disability that was caused or aggravated by his military service, to include the June 1990 Humvee accident.  

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (noting that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board has considered the Veteran's statements that he was diagnosed with a left shoulder dislocation while still in service and presumably as a result of the June 1990 Humvee accident.  While the Board recognizes that the Veteran is competent to report a contemporaneous medical diagnosis, the Board affords this statement no probative weight.  See Jandreau, 492 F.3d at 1377.  In that regard, credibility is an adjudicative and not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's current statements as to an in-service diagnosis of a left shoulder dislocation are inconsistent with the objective medical record and the Veteran's own contemporaneous statements.  

The Veteran now claims that he incurred a left shoulder dislocation as a result of the June 1990 Humvee accident.  The service treatment records following this incident, the Statement of Medical Examination and Duty Status, and the Physician's Disability Statement, however, all fail to note left shoulder problems as a result of the accident.  As noted above, these records note a whiplash injury involving the neck, but do not include complaints of shoulder problems.  If the Veteran had suffered a dislocated left shoulder as a result of this incident, the Board finds it reasonable to conclude that he would have reported left shoulder problems at the same time as complaining of neck problems and/or that one of the multiple treating medical professionals would have noted a diagnosis of a shoulder dislocation.  

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether he was diagnosed with a left shoulder dislocation following the June 1990 Humvee accident.  Rather, the medical treatment reports at the time the Veteran claims to have been diagnosed with and treated for a dislocated left shoulder include physical examination and appropriate testing, but do not diagnose a left shoulder dislocation or other disability.  Instead, the diagnosis was limited only to diagnoses involving the neck.  While the Board acknowledges the Veteran's current report of a diagnosis of a left shoulder dislocation and the argument of the Veteran's representative in June 2013 that the Veteran has been experiencing a continuity of left shoulder problems from that point, the Board does not find these reports persuasive or credible, given that the medical reports from the visits when he claims to have been so diagnosed are absent for complaints or findings with respect to the left shoulder while making contemporaneous diagnoses regarding the Veteran's neck.

As there is no competent medical evidence of a left shoulder disability at any point during the period on appeal and the finding that the Veteran's claims of an in-service left shoulder dislocation to be less than credible, the Board concludes that the preponderance of the evidence is against granting service connection.  While the Veteran has reported left shoulder problems during the appellate time period, these have been made in conjunction with complaints of other orthopedic problems and, indeed, the Veteran has conceded that he typically has pain throughout much of his body.  There is no evidence of record that a medical professional has diagnosed the Veteran with a left shoulder disability at any point during the appellate timer period.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2012); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Eligibility for Treatment for Psychosis under 38 U.S.C.A. § 1702

Under 38 U.S.C.A. § 1702(a), any Veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a Veteran of World War II, before February 1, 1957, in the case of a Veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era Veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a Veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.  38 U.S.C.A. § 1702 (West 2002).

The Board finds that the current medical records do not include a diagnosis or other medical evidence of psychosis.  VA has defined the term psychosis for purposes of presumptive service connection at 38 C.F.R. § 3.384.  In this regard, under 38 C.F.R. § 3.384 , the term "psychosis" is defined so as to include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

In comments accompanying the regulation, VA noted that it had considered defining the term to include major depression with psychotic features, but had decided to exclude that illness because it did not conform to terminology used in the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.) (1994) (DSM-IV).  Thus, the Veteran's diagnosis of MDD cannot be considered a psychosis.

In this case, as outlined above, the Veteran has not been diagnosed with a psychosis as defined by VA regulations.  To the extent that the Veteran contends that he does suffer from such a psychosis, the Board affords far greater weight to the findings of multiple VA and private medical professionals, none of whom have diagnosed the Veteran with a psychosis.

The Veteran does not have a current psychosis and there is no evidence that the Veteran developed psychosis either during active service or within two years of separating from active service.  Accordingly, the preponderance of the evidence is against eligibility for treatment for psychosis under 38 U.S.C.A. § 1702.
 


ORDER

New and material evidence having been received, the claim for entitlement to service connection for residuals, right great toe fracture, is reopened; the appeal is granted to this extent only.

Entitlement to service connection for residuals, right great toe fracture, is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, MDD, and anxiety disorder NOS, is denied.

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702, is denied.





____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


